NOT FOR RECOMMENDED FOR PUBLICATION
                                   File Name: 14a0140n.06
                                          No. 13-3570
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

JEFFREY MAYLE, MILDRED KOWELL,                )                                 FILED
JAY YOUNG,                                    )                           Feb 18, 2014
                                              )                       DEBORAH S. HUNT, Clerk
                       Plaintiffs-Appellants, )
                                              )
v.                                            )            ON APPEAL FROM THE
                                              )            UNITED STATES DISTRICT
JERRY L. MALOON, in both his official and     )            COURT FOR THE SOUTHERN
individual capacities; DAVID R. HUNT, in both )            DISTRICT OF OHIO
his official and individual capacities;       )
LISA SMITH,                                   )
                                              )
                       Defendants-Appellees.  )
                                              )
                                              )

BEFORE: SUHRHEINRICH, SILER, and KETHLEDGE, Circuit Judges.

       SUHRHEINRICH, Circuit Judge. Jeffrey Mayle, Mildred Kowell, and the estate of

Jay Young (collectively “Plaintiffs”) appeal the district court’s judgment granting summary

judgment for defendants Jerry L. Maloon II, David R. Hunt, and Lisa Smith (collectively

“Defendants”) and dismissing Plaintiffs’ 42 U.S.C. §§ 1983 and 1985 civil rights case.

       Plaintiffs claimed that Defendants violated their rights under the Fourth and Fourteenth

Amendments in obtaining warrants and seizing their property by deliberately including false

statements and omitting material facts in the affidavits used to obtain the warrants.     They

requested compensatory and punitive damages, as well as equitable relief.

       After reviewing both parties’ motions for summary judgment, the district court granted

summary judgment for Defendants. The court decided that, viewed objectively, Plaintiffs did not


                                               1
show that Defendants stated a deliberate falsehood or showed reckless disregard for the truth;

that the allegedly false or omitted information was material to the finding of probable cause; or

that Defendants omitted facts from the affidavit that were critical to the finding of probable

cause. Further, the court found that defendant Maloon was entitled to qualified immunity

because he did not participate in drafting or reviewing the warrant affidavits.

       Plaintiffs raise the following issues on appeal:

                  Whether the trial court erred in deciding that Franklin County
       Municipal Court Judge Anne Taylor’s testimony was irrelevant on the issue of
       what evidence was material to probable cause and whether she would have
       granted the search warrants if Defendants had not deliberately omitted
       information in affidavits and had not made misrepresentations about other
       information.
                  Whether the trial court erred in holding that the omissions and
       misrepresentations were irrelevant on the issue of probable cause and if relevant
       were not material to a finding of probable cause.
                  Whether the trial court erred in holding that Assistant Attorney
       General Maloon is not responsible for any material omissions or
       misrepresentations in the affidavits for search warrants.
       Having reviewed the parties briefs, the applicable law, and the record, and having heard

oral arguments, we conclude that the district court appropriately disposed of each of the issues

Plaintiffs raise before this court. Therefore, for the reasons stated in the district court’s opinion

dated March 29, 2013, we AFFIRM.




                                                 2